DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) filed 10/11/20 has been received and considered by the Examiner.

Terminal Disclaimer
The terminal disclaimer filed 3/21/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full term of US 10,725,249 has been reviewed and accepted.  The terminal disclaimer has been recorded and obviated double-patenting rejections that could otherwise have been applied.

Reasons for Allowance
Claims 1, 12, and 20 are allowed for reasons that are provided below and substantially the same as those provided in the Office Action of 3/26/20 which was issued on parent application 15/948,786: 
The instant application is deemed to be directed to a non-obvious improvement over a fiber-optic connector comprising a guide pin and corresponding methods of inserting or removing a guide pin in a fiber-optic connector, as contemplated the Brown – Beatty – Hillegonds combination (detailed during the prosecution of parent application 15/948,786).
insertable into a counterpart ferrule to align it with a host ferrule and a proximal end configured to be inserted into and retained in a guide pin opening in the host ferrule, the proximal end comprising a portion having the recited profiles. As shown in Fig. 2 of the instant application, a proximal end 10b of a guide pin 10 is inserted into and retained in a guide pin opening 16 in a host ferrule 12. The proximal end 10b has a certain profile (as shown in Fig. 4 and 6 – 8) that is optimized to prevent the guide pin 10 from skiving and damaging a front surface 20 of the host ferrule 12 during the insertion/installation of the guide pin 10 in the guide pin opening 16, as illustrated in Fig. 5 (also para. 0003 of the instant specification). On the contrary, Brown discloses only embodiments (Figs. 5 – 8) with a conventional shape of a proximal (lower) end of a guide pin and, instead, optimizes the shape of a distal (upper) end, the distal end to be insertable into another (counterpart) ferrule to align it with the host ferrule (in which the proximal (lower) end is inserted and retained). Neither Brown nor the other applied prior art provides any intention/motivation to optimize the shape of the proximal end (which is retained/fixed in the host ferrule). It is important to note that an optimized profile for the proximal end is generally different from an optimized profile for the distal end, because a guide pin can be inserted, one at a time, into a host ferrule at a rather large tilt angle (as illustrated in Fig. 5), whereas the distal end of the same guide pin can be inserted (only after both guide pins are inserted and retained in the host ferrule, as shown in Figs. 1 and 2) into a counterpart ferrule only at a rather limited (smaller) tilt angle due to the presence of the other guide pin of the host ferrule, the other pin being spaced apart from the guide pin.      


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,367,985 B1
US 2013/0216185 A1
US 7,156,561 B2
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896